Case: 1:20-cr-00471-BYP Doc #: 29 Filed: 02/12/21 1 of 3. PageID #: 136




 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 UNITED STATES OF AMERICA,                        )
                                                  )     CASE NO. 1:20-CR-471
                Plaintiff,                        )
                                                  )
                v.                                )     JUDGE BENITA Y. PEARSON
                                                  )
 ERIC DANIEL SEARS,                               )
                                                  )
                Defendant.                        )     ORDER



        This matter is before the Court upon Magistrate Judge Carmen E. Henderson’s Report

 and Recommendation (“R&R”) that the Court accept Defendant Eric Daniel Sears’

 (“Defendant”) pleas of guilty and enter a finding of guilty against Defendant. ECF No. 26.

        On September 3, 2020, the Government filed an Indictment against Defendant alleging

 violations of 21 U.S.C. § 841(a)(1), (b)(1)(C); 18 U.S.C. § 922(g)(1) and 924(a)(2); and 18

 U.S.C. § 924(c)(1)(A), possession with intent to distribute cocaine base (“crack”); possession

 with intent to distribute heroin and fentanyl; felon in possession of a firearm and ammunition;

 and possession of a firearm in furtherance of a drug trafficking crime. ECF No. 10. Thereafter,

 Defendant notified the Court of Defendant’s intent to enter a plea of guilty. ECF No. 22. The

 Court issued an Order referring the matter to the United States Magistrate Judge for the purpose

 of receiving Defendant’s guilty plea. ECF No. 21.

        On January 12, 2021, Magistrate Judge Henderson held a hearing during which

 Defendant consented to the order of referral (ECF No. 23) and entered pleas of guilty to Counts
Case: 1:20-cr-00471-BYP Doc #: 29 Filed: 02/12/21 2 of 3. PageID #: 137




 (1:20-CR-471)



 1, 2, 3, and 5 of the Indictment. Magistrate Judge Henderson received Defendant’s guilty pleas,

 and issued a Report recommending that this Court accept Defendant Eric Daniel Sears’ pleas and

 enter a finding of guilty. ECF No. 26.

         The time limitation to file objections to the Magistrate Judge’s Report and

 Recommendation has expired and neither party has filed objections or requested an extension of

 time.

         Fed. R. Crim. P. 11(b) states:

         Before the court accepts a plea of guilty or nolo contendere, the defendant may be
         placed under oath, and the court must address the defendant personally in open
         court. During this address, the court must inform the defendant of, and determine
         that the defendant understands, the following: (A) the government’s right, in a
         prosecution for perjury or false statement, to use against the defendant any
         statement that the defendant gives under oath; (B) the right to plead not guilty, or
         having already so pleaded, to persist in that plea; (C) the right to a jury trial; (D)
         the right to be represented by counsel - and if necessary have the court appoint
         counsel - at trial and at every other stage of the proceeding; (E) the right at trial to
         confront and cross-examine adverse witnesses, to be protected from compelled
         self-incrimination, to testify and present evidence, and to compel the attendance of
         witnesses; (F) the defendant’s waiver of these trial rights if the court accepts a
         plea of guilty or nolo contendere; (G) the nature of each charge to which the
         defendant is pleading; (H) any maximum possible penalty, including
         imprisonment, fine, and term of supervised release; (I) any mandatory minimum
         penalty; (J) any applicable forfeiture; (K) the court’s authority to order restitution;
         (L) the court’s obligation to impose a special assessment; (M) in determining a
         sentence, the court’s obligation to calculate the applicable sentencing-guideline
         range and to consider that range, possible departures under the Sentencing
         Guidelines, and other sentencing factors under 18 U.S.C. §3553(a); and (N) the
         terms of any plea-agreement provision waiving the right to appeal or to
         collaterally attack the sentence.

         The undersigned has reviewed the transcript and the Magistrate Judge’s R&R and finds,

 that in her careful and thorough proceeding, Magistrate Judge Henderson satisfied the

                                           -2-
Case: 1:20-cr-00471-BYP Doc #: 29 Filed: 02/12/21 3 of 3. PageID #: 138




 (1:20-CR-471)



 requirements of Fed. R. Crim. P. 11 and the United States Constitution. Defendant was placed

 under oath and determined to be competent to enter a plea of guilty. Defendant was made aware

 of the charges and consequences of conviction and his rights and waiver thereof. Magistrate

 Judge Henderson also correctly determined that Defendant had consented to proceed before the

 magistrate judge and tendered his pleas of guilty knowingly, intelligently and voluntarily.

 Furthermore, the magistrate judge also correctly found that there was an adequate factual basis

 for the pleas.

         Upon de novo review of the record, the Report and Recommendation is adopted.

 Therefore, Defendant Eric Daniel Sears is adjudged guilty of Counts 1, 2, 3, and 5 of the

 Indictment, possession with intent to distribute cocaine base (“crack”); possession with intent to

 distribute heroin and fentanyl; and possession of a firearm in furtherance of a drug trafficking

 crime, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) and 18 U.S.C. § 924(c)(1)(A).



         IT IS SO ORDERED.


        February 12, 2021                      /s/ Benita Y. Pearson
 Date                                          Benita Y. Pearson
                                               United States District Judge




                                         -3-
